DETAILED ACTION
This office action is a response to an application filed on 09/29/2020 in which claims 7-14 (claims 1-6 have been cancelled) are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 13-14 are rejected under 35 U.S.C 103 (a) as being unpatentable over ZHANG et al. (hereinafter, “ZHANG”; 20190313438) in view of Kim et al. (hereinafter, “Kim”; 11139937B2).
In response to claims 7 and 14, 
ZHANG teaches a terminal comprising: a receiver (fig. 8, element 830, paragraph 68, radio frequency (RF) module); that receives system information (paragraph 31, signaling numerology related configuration is interpreted receiving by UE, bandwidth part is equated to system information), the system information including an index value that indicates a first offset value (paragraph 31, signal bandwidth part numerology configuration information); and 

Kim teaches a processor (fig. 2, element 210, column 8, lines 33-41, processor); that determines a frequency resource for an uplink control channel using frequency-hopping (column 33, lines 15-45, performing frequency hopping of the UCI teaches determining, and frequency resource of the UCI is equated to frequency resources of uplink control channel), based on the first offset value and a second offset value (column 34,line 54 to column 35,line 9, using two types of bit fields for indicating channel subband is read as using index or offset for frequency resources (of UCI subband)), the second offset value being based on at least one of a field value in a downlink control information (column 34,line 54 to column 35,line 9, including a bit field in a DL channel for indicating frequency resources of the UCI channel); and an index value of a control channel element. 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG to use a processor that determines a frequency resource for an uplink control channel using frequency-hopping, based on the first offset value and a second offset value, the second offset value being based on at least one of a field value in a downlink control information and an index value of a control channel element as taught by Kim because 
In response to claim 8, 
ZHANG does not teach explicitly about the apparatus of claim 8.
Kim teaches wherein the first offset value is a fixed value (column 34,line 65 to column 35,line 9,bit value is interpreted as a fixed value); or a value that is based on a bandwidth. 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG to use a fixed offset value as taught by Kim because it would allow sending uplink control information based on enhance channel estimation performance. 
In response to claim 13, 
ZHANG teaches a base station comprising: a transmitter (fig. 1, element 120, paragraph 21, base station is interpreted as a transmitter); that transmits system information (paragraph 31, signaling numerology related configuration while bandwidth part is equated to system information), 
the system information including an index value that indicates a first offset value (paragraph 31, signal bandwidth part numerology configuration information); and
ZHANG does not teach explicitly about a receiver that receives an uplink control channel using frequency-hopping in a frequency resource determined based on the first offset value and a second offset value, the second offset value being based on at least one of a field value in a downlink control information and an index value of a control channel element. 
Kim teaches a receiver (fig. 2, elements 240 and 250); that receives an uplink control channel using frequency-hopping in a frequency resource determined based on the first offset value and a second offset value, the second offset value being based on at least one of a field value in a downlink control information and an index value of a control channel element (these limitations are identical to claim 7, therefore, they are rejected as claim 7). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG to use a processor that determines a frequency resource for an uplink control channel using frequency-hopping, based on the first offset value and a second offset value, the second offset value being based on at least one of a field value in a downlink control information and an index value of a control channel element as taught by Kim because it would allow sending uplink control information based on enhance channel estimation performance. 
Claim 9 is rejected under 35 U.S.C 103 (a) as being unpatentable over ZHANG et al. (hereinafter, “ZHANG”; 20190313438) in view of Kim et al. (hereinafter, “Kim”; 11139937B2) and in further view of Zhang et al. (hereinafter, “Zhang-746”; 20180288746).
In response to claim 9, 
ZHANG and Kim do not teach explicitly about the apparatus of claim 9.
Zhang-746 teaches wherein the first offset value is a value that is based on a number of physical resource blocks (paragraph 146, using BWP starting location (e.g. a PRB index)); that configure a bandwidth part used in an initial access of paragraph 146, defining BWP starting location (e.g. a PRB index) as a BWP location for grant free UE frequency resources). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG and Kim to use first offset value is a value that is based on a number of physical resource blocks that configure a bandwidth part used in an initial access of the terminal as taught by Zhang-746 because it would allow configuring multiple co-existence grant-free procedure by a terminal based on a notification from a base station. 
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190313438…………….paragraphs 31 and 37.
11399371………………column 33, lines 15-45, column 34 line 50 to column 35,line 15, column 44, lines 7-41.
20180288746………….paragraph 146.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466           
           

/DIANE L LO/Primary Examiner, Art Unit 2466